EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Baile Xie on 1/27/2021.

 The claims are amended as follows:

1-26. (Canceled)

27. (Currently Amended) A device, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing instructions for execution by the at least one processor, wherein the instructions comprise:
receiving a radio resource control (RRC) message from a user equipment (UE); and
sending the RRC message and first indication information to an anchor node, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the RRC message from the UE, wherein a connection is existing between the device and the anchor node.

28. (Previously Presented) The device according to claim 27, wherein the SRB type of the SRB that carries the RRC message from the UE is SRB 0, SRB 1, or SRB 2.


receiving, a second RRC message and second indication information from the anchor node, the second indication information indicates an SRB type of an SRB that carries the second RRC message from the anchor node.

30. (Canceled) 

31. (Previously Presented) The device according to claim 29, wherein the second RRC message from the anchor node is carried by SRB 1 or SRB 2, and the instructions further comprise: 
obtaining a processed message by processing, by a Radio Link Control (RLC) layer entity of the device, the second RRC message from the anchor node carried by the SRB 1 or the SRB 2; and
sending the processed message to the UE.

32. (Currently Amended) The device according to claim 29, wherein the second RRC message from the anchor node is one message of an RRC connection setup message carried by an SRB 0 [[or]], an RRC connection reestablishment message carried by the SRB 0 or an RRC connection reconfiguration message carried by SRB 1, and the instructions further comprise:
receiving the second RRC message
second RRC message

33. (Currently Amended) The device according to claim 27, wherein the RRC message from the UE is one message of an RRC connection reestablishment complete message carried by SRB 1, an RRC connection reconfiguration complete message carried by SRB 1or an RRC connection setup complete message carried by SRB 1, and the instructions further comprise:
receiving the RRC 
sending the RRC 

34-36. (Canceled) 

37. (Currently Amended) A device, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing instructions for execution by the at least one processor, wherein the instructions comprise:
receiving, from a serving node, an RRC message from a user equipment (UE) and first indication information, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the RRC message from the UE, wherein a connection is existing between the serving node and the device.

38. (Previously Presented) The device according to claim 37, wherein the SRB type of the SRB that carries the RRC message from the UE is SRB 0, SRB 1, or SRB 2.

39. (Previously Presented) The device according to claim 37, wherein the instructions further comprise:
sending, a second RRC message and second indication information to the serving node, wherein the second indication information indicates an SRB type of an SRB that carries the second RRC message.

40. (Canceled) 

41. (Previously Presented) The device according to claim 39, wherein the second RRC message is carried by SRB 1 or SRB 2, and the instructions further comprise:  
obtaining a processed message by processing the second RRC message by a Packet Data Convergence Protocol (PDCP) layer entity of the device and an RRC layer of the device; and 
sending, to the serving node, the processed message.

42. (Currently Amended) The device according to claim 39, wherein the second RRC message is one message of an RRC connection setup message carried by an SRB 0 [[or]], an RRC connection reestablishment message carried by the SRB 0 or an RRC connection reconfiguration message carried by SRB 1, and the instructions further comprise: 
sending the second RRC message

43. (Currently Amended) The device according to claim 37, wherein the RRC message from the UE is one message of an RRC connection reestablishment complete message carried by SRB 1, an RRC connection reconfiguration complete message carried by SRB 1 or an RRC connection setup complete message carried by SRB 1, and the instructions further comprise: 
receiving the RRC 

44-47. (Canceled) 

48. (New) A method for processing a radio resource control (RRC) message in a communication network, the method comprising:
receiving, by a serving node, an RRC message from a user equipment (UE); and
sending, by the serving node to an anchor node, the RRC message from the UE and first indication information, and the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the RRC message from the UE, wherein a connection is existing between the serving node and the anchor node.



50. (New) The method according to claim 48, wherein the method further comprise:
receiving, a second RRC message and second indication information from the anchor node, the second indication information indicates an SRB type of an SRB that carries the second RRC message from the anchor node.

51. (New) The method according to claim 50, wherein the second RRC message from the anchor node is carried by SRB 1 or SRB 2, and the method further comprise: 
obtaining a processed message by processing, by a Radio Link Control (RLC) layer entity of the serving node, the second RRC message from the anchor node carried by the SRB 1 or the SRB 2; and
sending the processed message to the UE.

52. (New) The method according to claim 50, wherein the second RRC message from the anchor node is one message of an RRC connection setup message carried by an SRB 0, an RRC connection reestablishment message carried by the SRB 0 or an RRC connection reconfiguration message carried by SRB 1, and the method further comprise:
receiving the second RRC message from the anchor node; and
sending the second RRC message to the UE.


receiving the RRC message from the UE; and
sending the RRC message to the anchor node.

54. (New) A method for processing a radio resource control (RRC) message in a communication network, the method comprising:
receiving, by an anchor node from a serving node, an RRC message from a user equipment (UE) and first indication information, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the RRC message from the UE, wherein a connection is existing between the serving node and the anchor node.

55. (New) The method according to claim 54, wherein the SRB type of the SRB that carries the RRC message from the UE is SRB 0, SRB 1, or SRB 2.

56. (New) The method according to claim 54, wherein the method further comprise:
sending, by the anchor node, a second RRC message and second indication information to the serving node, wherein the second indication information indicates an SRB type of an SRB that carries the second RRC message.

obtaining a processed message by processing the second RRC message by a Packet Data Convergence Protocol (PDCP) layer entity of the anchor node and an RRC layer of the anchor node; and 
sending, by the anchor node, the processed message.

58. (New) The method according to claim 56, wherein the second RRC message is one message of an RRC connection setup message carried by an SRB 0, an RRC connection reestablishment message carried by the SRB 0 or an RRC connection reconfiguration message carried by SRB 1, and the method further comprise: 
Sending, by the anchor node, the second RRC message to the serving node.

59. (New) The method according to claim 54, wherein the RRC message from the UE is one message of an RRC connection reestablishment complete message carried by SRB 1, an RRC connection reconfiguration complete message carried by SRB 1 or an RRC connection setup complete message carried by SRB 1, and the method further comprises: 
receiving, by the anchor node, the RRC message from the serving node.

60. (New) A non-transitory computer-readable storage medium applied to a serving node comprising instructions which, when executed by a computer, cause the computer to perform a method comprising:

sending the RRC message and first indication information to an anchor node, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the RRC message from the UE, wherein a connection is existing between the serving node and the anchor node.

61. (New) The medium according to claim 60, wherein the SRB type of the SRB that carries the RRC message from the UE is SRB 0, SRB 1, or SRB 2.

62. (New) The medium according to claim 60, wherein the method further comprise:
receiving, a second RRC message and second indication information from the anchor node, the second indication information indicates an SRB type of an SRB that carries the second RRC message from the anchor node.

63. (New) The medium according to claim 62, wherein the second RRC message from the anchor node is carried by SRB 1 or SRB 2, and the method further comprise: 
obtaining a processed message by processing, by a Radio Link Control (RLC) layer entity of the serving node, the second RRC message from the anchor node carried by the SRB 1 or the SRB 2; and
sending the processed message to the UE. 

64. (New) The medium according to claim 62, wherein the second RRC message 
receiving the second RRC message from the anchor node; and
sending the second RRC message to the UE.

65. (New) The medium according to claim 60, wherein the RRC message from the UE is one message of an RRC connection reestablishment complete message carried by SRB 1, an RRC connection reconfiguration complete message carried by SRB 1or an RRC connection setup complete message carried by SRB 1, and the method further comprise:
receiving the RRC message from the UE; and
sending the RRC message to the anchor node.

66. (New) A non-transitory computer-readable storage medium applied to an anchor node comprising instructions which, when executed by a computer, cause the computer to perform a method comprising:
receiving, from a serving node, an RRC message from a user equipment (UE) and first indication information, wherein the first indication information indicates a signaling radio bearer (SRB) type of an SRB that carries the RRC message from the UE, wherein a connection is existing between the serving node and the anchor node.


67. (New) The medium according to claim 66, wherein the SRB type of the SRB that carries the RRC message from the UE is SRB 0, SRB 1, or SRB 2.

68. (New) The medium according to claim 66, wherein the method further comprises:
sending, a second RRC message and second indication information to the serving node, wherein the second indication information indicates an SRB type of an SRB that carries the second RRC message.

69. (New) The medium according to claim 68, wherein the second RRC message is carried by SRB 1 or SRB 2, and the method further comprises:  
obtaining a processed message by processing the second RRC message by a Packet Data Convergence Protocol (PDCP) layer entity of the anchor node and an RRC layer of the anchor node; and 
sending, to the serving node, the processed message.

70. (New) The medium according to claim 68, wherein the second RRC message is one message of an RRC connection setup message carried by an SRB 0, an RRC connection reestablishment message carried by the SRB 0 or an RRC connection reconfiguration message carried by SRB 1, and the method further comprises: 
sending the second RRC message to the serving node.


receiving the RRC message from the serving node.






/JAMAL JAVAID/Primary Examiner, Art Unit 2412